CALLAHAN, J.,
concurring in part and dissenting in part.
I dissent from the holding in Part Three of the memorandum disposition that the record is not sufficiently developed to evaluate whether any prejudice resulted from any deficiencies in counsel’s performance. Rivera advances claims of ineffective assistance of counsel based on trial counsel’s failure to object (1) to the testimony by the government’s lead witness, Detective Jacoby, that Rivera told him that he lived in the apartment that was searched, and (2) to the government’s repeated characterization of the apartment as belonging to Rivera. The record on direct appeal is sufficiently developed to permit a determination of these ineffective assistance of counsel claims because even if Rivera’s trial counsel was deficient for failing to make these objections, Rivera has not shown that he was prejudiced by counsel’s performance. See Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (requiring that deficient performance prejudice the defense so as to deprive the defendant of a fair trial).
Assuming that Rivera’s acknowledgment to Detective Jacoby that he lived in the apartment was suppressable as the result of an unlawful interrogation, Rivera was not prejudiced because other evidence demonstrated dominion and control over the residence. For example, (1) Rivera was seen entering and exiting the apartment building on previous occasions, (2) he was naked in bed in the small studio apartment when the warrant was executed midday, (3) the keys to his three vehicles were located in the apartment, (4) a phone bill and a storage locker lease — both in Rivera’s name — were located in the apartment, and (5) notably, two letters from Merriweather to “Big Tony” were in the apartment thanking Tony for providing him with an attorney for the drug arrest stemming from a prior drug bust, along with a police report pertaining to that incident. Not only do these letters support a showing that Rivera lived in the apartment, they also clearly show that he was connected to methamphetamine trafficking. Finally, nothing in the apartment raised a suspicion that more than one person was living there. Therefore, considering the totality of the evidence, Rivera cannot establish prejudice from his attorney’s failure to object to his acknowledgment to Detective Jacoby that he lived in the apartment.
While Rivera’s counsel did not initially object to the Assistant United States Attorney referring to the apartment as Rivera’s, he did object later in the trial, and his objection was sustained. Additionally, through cross-examination of the government’s witnesses, counsel challenged the government’s position that the apartment and/or items located in the apartment belonged to Rivera. Notably, counsel established that the lease to the apartment was in the name of Jose Pena and that no documents connected Rivera to the apart*351ment. Counsel questioned the voluntariness of Rivera’s claim to possession of the apartment by asking Detective Jacoby “At the time when he answered in the affirmative, were there guns drawn?” Moreover, in closing argument, counsel argued that it was implausible that Rivera made an admission to Detective Jacoby, and that the government failed to tie Rivera to the apartment. Counsel also pointed out that the detectives never turned on the computer to see whether it belonged to Rivera. Considering the totality of the record, Rivera cannot demonstrate that he was prejudiced by his counsel’s failure to object to every reference to the apartment as his so as to deprive him of a fair trial. See id.
In sum, assuming deficient performance, the record is sufficiently developed to assess any prejudice stemming from such deficiency. Because Rivera cannot establish prejudice, I would deny Rivera’s ineffective assistance of counsel claims on the merits.
I concur in the remainder of the memorandum and in the disposition.